       Case 2:20-cr-00626-DWL Document 21 Filed 12/28/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                        No. CR-20-00626-001-PHX-DWL
10                         Plaintiff,
                                                       ORDER
11    v.
12    Brannen S. Mehaffey,
13                         Defendant.
14
            This matter is before the Court on Defendant’s ex parte submission of financial
15
     affidavit pursuant to this Court’s previous order in open court (Doc. 19). The Court has
16
     reviewed the financial affidavit, finds Defendant qualifies for court appointed counsel, and
17
     affirms the appointment of counsel pursuant to the Criminal Justice Act.
18
            IT IS HEREBY ORDERED that the Clerk of Court file the financial affidavit ex
19
     parte and under seal, pursuant to the Court’s regular policy and practice.
20
            IT IS FURTHER ORDERED affirming the appointment of counsel for Defendant
21
     under the Criminal Justice Act.
22
            Dated this 28th day of December, 2020.
23
24
25
26
27
28
